DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 and 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 16: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a mobile user device to perform the steps. The steps of acquiring an image of a displayed amount and information indicative of a recipient’s account, are mere data gathering steps which are a forms of insignificant extra-solution activities The mobile user device in the steps is recited at a high level of generality, i.e., as a generic smartphone performing a generic computer function of capturing images and processing data. This generic mobile device limitation is no more than mere instructions to apply the exception using generic mobile phone component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of retrieving information and acquiring an image, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that mobile user device is anything other than a generic mobile phone and Vu et al (USPAP 20150169972) at paragraph 0002; and Myer et al (USPAP 20120215767) at paragraph 0003 indicate that step of acquiring an image are well-understood, routine and conventional functions of a using mobile devices (as they are here). Accordingly, a conclusion that the steps of retrieving information and acquiring images are well-understood, routine and conventional activity is supported under Berkheimer option 3. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claims 17-20 recite that the information indicative of a payment account is displayed as a code, wherein the code is 1D or 2D code, wherein the 1D code is a barcode, and wherein the 2D code is one of: a QR code, a model 1 QR code, a model 2 QR code, a micro QR code, an iQR code, a safety QR code, a LogoQ code, a ShortCode, a SPARQCode, a MaxiCode, a High Capacity Color Barcode, a Data Matrix, an Inverted QR code. These limitations are also part of the abstract idea identified in claim 16 without any additional elements and as such are not indicative of integration into a practical application. Therefore, these claims are similarly rejected under the same rationale as claim 16, supra.

Claims 26 and 28 recite that the retrieving the amount to pay comprises scanning the acquired image of a displayed amount to pay using a character text decoding technique, wherein the character text decoding technique is one of: an optical character recognition technique, an intelligent character recognition technique, an optical mark recognition technique. These limitations are mere extra solution activities similar to the analysis in Steps 2A2 and 2B above. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to claims as a whole that are significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims are not patent eligible.



Claim 27 recites wherein the acquiring the image of a displayed amount to pay comprises a plurality of acquiring iterations, and scanning the acquired image comprises: at any iteration, processing the acquired image for improving a contrast thereof, and extracting a result by recognizing a text indicative of the amount to pay, the recognizing being performed by using the character text decoding technique; and skimming results extracted at the iterations for selecting a most probable recognized text. These limitations are mere extra solution activities similar to the analysis in Steps 2A2 and 2B above. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to claims as a whole that are significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims are not patent eligible.


Claims 29 and 30 are computer readable medium and user device equivalents of claim 16. These claims are similarly rejected under the same rationale as claim 16, supra.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-20, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al (USPAP 2017/0200162) in view of Heimach (USPAP 2014/0067619).

Re claims 16 and 29-30: Pourfallah teaches a method to perform a mobile payment by a mobile user device without establishing bidirectional communication with a device of a recipient of the payment, the method comprising, at the mobile user device (0049): 
acquiring an image of a displayed amount to pay and displayed information indicative of a payment account of the recipient of the payment (0049); retrieving the amount to pay based on the acquired image(0049); and 
paying the retrieved amount into the payment account of the recipient (0049).  

Pourfallah does not explicitly teach that the payment amount (in character text (claim 26)) is displayed separately from the information indicative of the payment account (in 1D or 2D codes (claims 18-20)).  
arranged one next to another”).
Heimbach shows that the simultaneous scanning of code and text using devices for further processing was known in the prior art before the effective date of the application.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the separately identified code and text of the Heimbach reference for the single code means of the Pourfallah reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2141(C)(III)(B).

Re claim 17: Pourfallah and Himbach combination teaches wherein the information indicative of a payment account is displayed as a code (Pourfallah: 0049).  

Re claim 18: Pourfallah teaches, wherein the code is a 1D code or a 2D code (Pourfallah: 0049).  

Re claim 19: Pourfallah teaches, wherein the 1D code is a barcode (Pourfallah: 0266-0268, figs. 13A-13C).  

Re claim 20: Pourfallah teaches, wherein the 2D code is one of: a quick response code, a model 1 QR code, a model 2 QR code, a micro QR code, an iQR code, a safety QR code, a LogoQ code, 
  
Re claims 26 and 28: Pourfallah does not explicitly teach, wherein the retrieving the amount to pay comprises scanning the acquired image of a displayed amount to pay using a character text decoding technique, wherein the character text decoding technique is one of: an optical character recognition technique, an intelligent character recognition technique, an optical mark recognition technique.  
Heimbach teaches the concept of simultaneously scanning a code and text, wherein the code and text are displayed separately (0009, “arranged one next to another”); wherein the text decoding technique is one of: an optical character recognition technique, an intelligent character recognition technique, an optical mark recognition technique (0007).
Heimbach shows that the simultaneous scanning of code and text using devices for further processing was known in the prior art before the effective date of the application.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the separate code and text of the Heimbach reference for the single code means of the Pourfallah reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2141(C)(III)(B).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah in view of Heimbach in view of Lee et al (USPAP 2007/0253040).

Re claim 27: Pourfallah does not explicitly teach, wherein the acquiring the image of a displayed amount to pay comprises a plurality of acquiring iterations, and scanning the acquired image comprises: at any iteration, processing the acquired image for improving a contrast thereof, and extracting a result by recognizing a text indicative of the amount to pay, the recognizing being performed by using the character text decoding technique; and skimming results extracted at the iterations for selecting a most probable recognized text.  
Lee teaches iteratively acquiring an image to enhance contrast of that image as a method of recognizing text by a character decoding method and extracting those results to obtain the most likely text (0028-0029, 0076). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pourfallah to include this feature as taught by Lee for the obvious reason of enhancing the accuracy of the character decoding technique.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the current 102/103 rejection in view of the newly cited Heimbach reference.
Applicant's arguments with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
In response to the Enfish argument, the claims here are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit decision… that “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” which is “directed to a specific implementation of a solution to a problem in the software arts.”  See also details in re TLI Communication LLC. The present case is different: the focus of the claims is not on such an improvement in mobile devices as tools, but on certain independently abstract ideas that use mobile devices as tools. The claims here are not directed to a specific improvement to mobile device functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any mobile device specific problem. 
Also, in McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in McRO.  

Conclusion

Frantz et al (USPAP 2005/0015310) teaches acquiring an image of a first variable and displayed information indicative of a second variable (0012, 0038-0039; fig. 1, ele. 102,103).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691